DETAILED ACTION
Claims 1-6, 9-16, and 19-20 are pending in the instant application, Applicant amending claims 1, 11, 15, and 20 and canceling claims 7-8 and 17-18. All previous rejections of claims 7-8 and 17-18 are therefore withdrawn.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted on June 30, 2021 has been considered except for items lined out in the corresponding Form 892. The items lined out were not considered because Applicant provided no version of the document in English.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9, 10, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 9, 10, and 19, the claims recite dependency upon canceled claims. For purposes of examination, these claims are treated as depending directly upon their respective independent claims.

Claim Rejections - 35 USC § 101
Claims 1-6, 9-16, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing . If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
This type of abstract idea is shown in claim 1 by:
grouping information of multiple work personnel responsible for a same work area within a same store based on differences in work task types

binding each group of work personnel with respective work task types

wherein work personnel within a same group are bound with the same work task type, 

between different groups, respective work personnel are bound with respectively different work task types

These steps are abstract in nature because they are directed towards managing personal behavior or relationships or interactions between people associated with allocating workers 

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental processes. This type of abstract idea is shown in claim 1 by:
determining, after a work task is generated, target work personnel responsible for a corresponding target work area to the work task in a corresponding store

each target work personnel having an exclusive binding relationship to a types of work tasks

and allocating the work tasks to the target work personnel on a prioritized basis based on each exclusive binding relationship between the target work personnel and the type of the work task recorded in a binding relationship table of a control system

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as judging by a manager the most efficient assignment of hourly workers to various jobs in an assembly line. Thus, claim 1 

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:
a client terminal logged into the control system to display work instructions in an operational interface

one or more processors

memory



memory related to the one or more processors,

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims only included those identified above.

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the 
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 153-161 and figures 1 & 9.  
As these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above.

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-6, 9-16, and 19-20 are not patent eligible under the Alice/Mayo analysis.

For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 
	
Claim Rejections - 35 USC § 103
Claims 1-6, 9-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Napoli, US 2015/0199641.
AS TO CLAIM 1 
determining information of on-duty work personnel within multiple stores from respective client terminals logged into a control system, the work personnel information including information of stores they belong to and work areas they are responsible for, wherein at least one first work area is included within a same store, the first work area is utilized to store specific data objects, and the likelihood that data objects related to a same transactional order are specific data objects located at a same first work area exceeds a threshold


grouping information of multiple work personnel responsible for a same work area within a same store, including work personnel responsible for the first work area, based on differences in work task types, and binding each group of work personnel with respective work task types while respective client terminals of those work personnel are logged into the control system, wherein work personnel within a same group are bound with the same work task type, and, between different groups, respective work personnel are bound with respectively different work task types;
Napoli (paragraphs 29-32) teaches grouping of workers based on tasks where every worker in a group is working on the same task and each group works on different tasks. Specifically at paragraph 29, the distribution center (store of the instant application) has different zones which are associated with different types of tasks (work task type). Thus, the work personnel assigned to one zone are given only that task type and 

merging orders based on transactional order information corresponding to a same store, and generating waves; wherein at the time of order merging, transactional orders whose related data objects are exclusively the specific data objects are merged as a first type of wave, and transactional orders whose related data objects include some of the specific data objects or which do not include the specific data objects are merged as a second type of wave;
A wave is understood to be a grouping of orders going to the same or relatively closely located customers. Napoli (paragraph 18) teaches grouping orders by a number of different metrics, and (paragraph 49) teaches responding to a plurality of customer submitted requests. The functional outgrowth of these teachings is within the capacity of one having ordinary skill in the art to understand that grouping orders based on sending them to the same customer results in added efficiency, as those orders can then be sent through the shipping and handling process all together.

generating work tasks based on the type of the wave and the related data objects, wherein the work task type and the type of the wave correspond to each other.
Napoli (paragraph 29) teaches zones based on co-location of items results in the ability to cluster pick.

determining, after a work task is generated, target work personnel responsible for a corresponding target work area to the work task in a corresponding store, each target work personnel having an exclusive binding relationship to a types of work tasks, and allocating the work tasks to the target work personnel on a prioritized basis based on each exclusive binding relationship between the target work personnel and the type of the work task recorded in a binding relationship table of the control system, preferentially to work personnel having past allocations to work tasks of the same type, the allocation configuring the control system to cause a client terminal logged into the control system to display work instructions in an operational interface.
Napoli (paragraphs 57-61) teaches assigning tasks to workers on a prioritized basis. Napoli (paragraph 44) teaches how workers can and are cross trained to be able to work different types of jobs, not specialize in only one area of work or type of task. 

Napoli (paragraphs 19 and 43) teaches a client terminal displaying work instructions via an operational interface.

deleting, upon a client terminal of an off-duty work personnel logging out of control system, a binding relationship of the off-duty work personnel to a work task of a first type, revising a binding relationship of an on-duty work personnel having past allocations to work tasks of the first type.
The Examiner understands this element to read as once a worker with a specific skill has clocked out for a shift, reassigning an on-duty worker to fulfill tasks associated with that skill if that worker has that skill. This is within one having ordinary skill in the art based on the teaching of Napoli, as it ensures that adequate staffing for each task is maintained across shift turn over.

AS TO CLAIM 2 (of 1) 
wherein grouping information of multiple work personnel responsible for a same work area within a same store based on differences in work task types comprises:
grouping work personnel information based on the number of work personnel within a same store and responsible for a same work area and the number of work task types.
Napoli (paragraphs 31-32) teaches grouping of workers based on tasks where every worker in a group is working on the same task and each group works on different tasks.

AS TO CLAIM 3 (of 2) 
wherein grouping work personnel information based on the number of work personnel within a same store and responsible for a same work area and the number of work task types comprises:
if the number of work personnel and the number of work task types are equal, forming each work personnel of the same store and responsible for the same work area as one group.
Napoli (paragraphs 31-32) teaches grouping of workers based on tasks where every worker in a group is working on the same task and each group works on different tasks, including a minimum state for each task which must necessarily be a group of one to conduct the task as it’s hard to get nobody to do a job.

AS TO CLAIM 4 (of 2) 
wherein grouping work personnel information based on the number of work personnel within a same store and responsible for a same work area and the number of work task types comprises:
if the number of work personnel is greater than the number of work task types, grouping work personnel ratio based on a preset allocation ratio.
Napoli (paragraphs 31-32) teaches grouping of workers based on tasks where every worker in a group is working on the same task and each group works on different tasks, including allocating workers on a ratio based upon workload.

AS TO CLAIM 5 (of 4) 
counting, after binding each group of work personnel with respective work task types, actual generation incidences for each type of work task, and adjusting, based on the counting results, binding relationships between work personnel and work task types.
Napoli (paragraph 56) teaches reassigning workers based on updated workload.

AS TO CLAIM 6 (of 1) 
wherein binding each group of work personnel with respective work task types comprises:
based on historical binding information of each work personnel, determining the particular work task types that work personnel are bound with.
Napoli (paragraphs 23 and 49) teaches grouping of workers based on historical data representing trends of workload for tasks in various zones.

AS TO CLAIM 9 (of 1) 
if, within a particular work area, binding between work personnel and work task types has not taken place, allocating work task types randomly to the work personnel in the particular work area.
Napoli (paragraphs 18-22) teaches grouping of workers based on tasks including allocating workers on as needed.

AS TO CLAIM 10 (of 1) 
if, within a particular work area, binding between work personnel and work task types has not taken place, allocating work task types to the work personnel in the particular work area based on the amount of respective work tasks of each type.


AS TO CLAIMS 11-16 and 19 
The claims recite elements substantially similar to those recited in claims 1-6 and 9. Thus, the art and rationale of claims 1-6 and 9 applies. 

AS TO CLAIM 20 
The claims recite elements substantially similar to those recited in claim 1. Thus, the art and rationale of claim 1 applies.

Response to Arguments
Applicant's arguments filed September 3, 2021 have been fully considered but they are not persuasive or are moot in light of the new grounds of rejection.

Concerning the rejection under 35 USC 101:
Applicant’s argues that the claimed invention improves the functioning of the computer. This argument is unpersuasive because the claims recite no elements directed towards a technical problem requiring a technical solution within the 

Concerning the rejection under 35 USC 103:
Applicant’s argues that the amended claim language is not taught by the cited prior art. This argument is unpersuasive for the reasons given in the updated rejection above.

Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record which is considered pertinent to Applicant's disclosure.

THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 

/Leland Marcus/
Primary Examiner
Art Unit 3623